Citation Nr: 1028303	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000 
and from October 2001 to April 2004.  

This matter is on appeal from the Wichita, Kansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest during service; diabetes 
mellitus was not diagnosed until March 2006.  

2.  Current diabetes mellitus is unrelated to service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service.  
38 U.S.C.A.         §§ 1110, 1131, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for diabetes mellitus.  He 
asserts that diabetes developed during service.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R.  § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Additionally, service connection for certain chronic diseases, 
including diabetes, hypertension, and other cardiovascular-renal 
diseases, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.304, 3.309 (2009).  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  

The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).  However, because the 
Veteran's diabetes was not diagnosed within one year of 
separation, presumptive service connection for that disability is 
not warranted.  38 C.F.R. §§ 3.307, 3.309 (2009).  

Service treatment records reflect that the Veteran was given an 
eye examination in September 2003.  The examiner noted that the 
Veteran "was told his glucose level was elevated."  A review of 
the laboratory results associated with the claims file show that 
his urine glucose was negative.  Of note, there was no serum 
chemistry report of record; however, at the time of an August 
2006 VA examination, the examiner reviewed records from the 
Department of Defense and noted that the in-service blood sugar 
was 94, which the examiner characterized as within the normal 
range.

Service treatment records also reflect that the Veteran was 
examined in October 2003 concerning his eligibility for Medical 
Evaluation Board for a right ankle injury.  In the medical 
history section, the examiner noted that the Veteran was "being 
worked up for diabetes as he has had some hyperglycemic 
episodes." 

There is no further mention of any symptoms of diabetes mellitus 
in the service treatment records.  While the Veteran was 
discharged from active duty in April 2004 following the 
expiration of his term of service, there was no separation 
examination report of record, nor was there any indication that 
he was afforded any such examination.  

However, the DD-214 lists the reason for separation as 
"completion of required active service" and declared that the 
Veteran was "subject to active recall."  These statements point 
to the Veteran being in good health at separation.  Therefore, 
service records do not reflect a diagnosis of diabetes mellitus 
at the time of discharge.  

Next, post-service evidence reflects that the Veteran was 
diagnosed with diabetes mellitus in March 2006, two years after 
service discharge.  The evidence dated between discharge and 
diagnosis does not support a diagnosis of diabetes or reflect 
symptoms reasonably attributed thereto.

Specifically, in a September 2004 VA examination undertaken on 
another claim reflected a blood sugar of 102 (normal range was 
72-99).  However, the laboratory results reflected that a blood 
sugar greater than 126 was required to have a "provisional 
diagnosis of diabetes."  Therefore, while outside the normal 
range, a reasonable reading of the report is that a blood sugar 
reading of 102 was not considered a diagnosis of diabetes.

Moreover, in May 2005, the Veteran self-reported that he had no 
history of diabetes and diabetes or any symptoms reasonably 
attributed thereto were not identified by any health care 
professional, despite having treatment for a myriad of other 
problems including hypertension, left knee, sleep apnea, obesity, 
and cough/chest pain.  While not dispositive, since he is not a 
health care professional, this is evidence that he was apparently 
feeling well and having no symptoms related to diabetes.  
Therefore, the medical evidence does not reflect a continuity of 
symptomatology.  

In addition, at the time of diagnosis in March 2006, the Veteran 
presented with a complaints of increased urinary frequency and 
thirst, fairly classic signs of diabetes.  These were complaints 
that he had never before reported.  His blood sugar at the time 
was nearly 700.  He was immediately diagnosed with diabetes and 
started on medication for control.  

Therefore, at the time of diagnosis, he reported signs and 
symptoms consistent with diabetes, which had never previously 
been noted.  This evidence is supports a finding that the signs 
and symptoms of diabetes had their onset at the time he was 
diagnosed in March 2006, but not before.

In addition to the absence of documented post-service 
symptomatology related to diabetes mellitus for two years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience symptoms relating to diabetes mellitus 
after he was discharged from the service.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, the Board finds that his reported history of continued 
symptomatology since active service, while competent, does not 
support the claim. 

Significantly, the Board finds that the Veteran's reported 
history of continued diabetes since active service is 
inconsistent with the other evidence of record.  Indeed, while he 
stated that his disorder began in service, his service treatment 
records do not show a diagnosis of diabetes mellitus.  Although 
the records show that he reported that someone told him in 
September 2003 that he had high glucose, his September 2003 lab 
report showed that he had normal glucose levels.  

The Board notes that the Veteran sought treatment from a VA 
medical center for a myriad of complaints at least one year 
before the signs and symptoms consistent with a diagnosis of 
diabetes were manifested.  During that time, his blood sugar was 
slightly elevated (102 - with a normal range of 72-99) but the 
laboratory findings did not show diabetes (which required a level 
of 126 for a "provisional diagnosis").  

Moreover, he filed claims for a right ankle condition, high blood 
pressure, hearing loss, and headaches in 2004, shortly after 
service, but made no mention of any diabetes mellitus or any 
symptomatology associated with it.  

Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current recollections 
and statements made in connection with a claim for benefits to be 
of lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
diabetes mellitus to active duty, despite his contentions to the 
contrary.  

To that end, the Board places significant probative value on an 
August 2006 VA examination undertaken specifically to address the 
issue on appeal.  At that time, the Veteran reported that he was 
diagnosed with diabetes in March 2006.  After a physical 
examination, the examiner diagnosed diabetes mellitus.  The 
examiner opined that his diabetes was not caused by or a result 
of his active duty service.  

The examiner reflected that the Veteran's September 2003 blood 
work showed normal fasting glucose levels, that he was diagnosed 
with diabetes mellitus nearly two years after leaving active 
service, that he was treated by the VA for over one year before 
diagnosis of diabetes mellitus, that he had significant weight 
gain since his active service, and that he had a family history 
of diabetes.  

The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  

In support of his claim, the Veteran submitted VA medical records 
and in-service records.  The VA medical records show that the 
Veteran was diagnosed with diabetes mellitus in March 2006 and 
detail his treatment.  The in-service records show that he 
reported that he was told that he had high glucose and show that 
the Veteran reported that he was being tested for diabetes.  

The Board concedes that the Veteran has a current diagnosis of 
diabetes mellitus.  The VA medical records discuss only the 
diagnosis and treatment, they do not discuss the etiology of his 
diabetes and, specifically, whether the diabetes was incurred in 
or aggravated by service.  Therefore, this evidence does not 
support a grant of service connection.  

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, renal 
diseases, such as diabetes, are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current appeal 
and by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on the claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was need to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; 2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; 3) an indication that the disability or 
symptoms may be associated with service; and 4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records and service treatment 
records.  Next, a specific VA medical opinion pertinent to the 
issue on appeal was obtained in August 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

The Board acknowledges that the Veteran's separation examination 
reports are not of record.  However, the Board finds no prejudice 
in proceeding with the issuance of a final decision, particularly 
where, as here, none of his in-service medical records diagnose 
diabetes and his in-service glucose levels were normal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, the 
Board notes that the Veteran was subsequently discharged from 
service in April 2004, not by reason of disability, but because 
of the expiration of his term of service.  Further, he remained 
subject to active recall after his discharge.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


